Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 23 August 2022 has been entered. Claims 2-4, 12, and 16 have been canceled, Claims 21-23 have been added and Claims 1, 5-11, 13-15, and 17-19 remain pending in the application.  

Response to Arguments
Applicant's arguments filed 23 August 2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that “Van Roekel fails to disclose determining a centerline adjustment value based on the geometry of a crop row sensor and the determined curvature of first and second crops rows.” The Examiner respectfully disagrees, specifically as noted in the Non-Final Office Action mailed 23 May 2022, Van Roekel discloses “the agricultural vehicle 1100 is configured with one or more noncontact sensors 1105 and 1110 on opposing sides of the vehicle, such as on the wheels 1115 and 1120.” and that “The noncontact sensors 1105 and 1110, however, are configured (e.g., oriented in a forward direction relative to the direction of travel of the vehicle 1100) to generate scan lines that look ahead of the agricultural vehicle 1100 to detect the curve before arrival of the ground engaging elements of the vehicle.” (¶83; Fig 11) The geometry (i.e. orientation) of the sensors or Van Roekel are therefore required to determine a centerline adjustment value.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a location sensor configured to capture data or receive data in claims 1, 11, and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-10, 15-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Van Roekel et al (US Patent Publication 2021/0195824) in view of Kellum (US Patent Publication 2013/0289817).
Regarding claim 1, Van Roekel discloses a system for controlling a direction of travel of a work vehicle, the system comprising: (abstract)
a location sensor configured to capture data indicative of a location of the work vehicle within a field across which the work vehicle is traveling, the field including a first crop row and a second crop row spaced apart from the first crop row such that a centerline is defined between the first and second crop rows, the centerline extending parallel to the first and second crop rows; (¶44, 75)
a crop row sensor configured to capture data indicative of a position of a component of the work vehicle relative to the first and second crop rows as the work vehicle travels across the field; and (¶67)
a controller communicatively coupled to the location sensor, the controller configured to: determine the location of the work vehicle within the field based on the data captured by the location sensor; (¶44)
analyze the field map to determine a curvature of the first and second crop rows at the determined location of the work vehicle; determine a centerline adjustment value based on a geometry of the crop row sensor and the determined curvature; (Fig 11; ¶82-87)
adjust a position of a guidance line defined between the first and second crop rows such that the guidance line is offset from the centerline by the centerline adjustment value; (¶75, 83)
control the direction of travel of the work vehicle based on the adjusted guidance line; (¶44, 47)
monitor the position of the component relative to the guidance line based on the data captured by the crop row sensor; and when the monitored position of the component differs from the position of the guidance line, initiate an adjustment in the direction of travel of the work vehicle. (¶67)

Van Roekel appears to be silent as to access a field map identifying locations of the first and second crop rows within the field.

Kellum however teaches access a field map identifying locations of the first and second crop rows within the field; (¶4, 8)
analyze the field map to determine a curvature of the first and second crop rows at the determined location of the work vehicle; determine a centerline adjustment value based on the determined curvature (¶22)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Van Roekel with access a field map identifying locations of the first and second crop rows within the field as taught by Kellum because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 5, Van Roekel further discloses wherein the crop row sensor is configured as a mechanical sensor. (¶45)

Regarding claim 6, Van Roekel further discloses wherein the crop row sensor comprises a sensor arm having first and second arm portions configured to contact the first and second crop rows, respectively, as the work vehicle travels across the field. (fig 1; ¶45)

Regarding claim 7, Van Roekel further discloses wherein the crop row sensor is pivotably coupled to the guide component of the work vehicle. (¶6, 45)

Regarding claim 8, Van Roekel further discloses wherein the guidance line is closer to one of the first or second crops rows than the other of the first or second crop rows. (¶67)

Regarding claim 9, Van Roekel further discloses wherein the first crop row is spaced apart from the second crop row in a lateral direction, the centerline adjustment value corresponding to a distance extending along the lateral direction. (¶44, 75)

Regarding claim 10, Van Roekel further discloses wherein the work vehicle is configured as an agricultural harvester. (¶4)

Regarding claim 15, Van Roekel discloses a method for controlling a direction of travel of a work vehicle traveling across a field, the field including a first crop row and a second crop row spaced apart from the first crop row such that a centerline is defined between the first and second crop rows, the centerline extending parallel to the first and second crop rows, the method comprising: (abstract; ¶44, 75)
determining, with one or more computing devices, a location of the work vehicle within the field based on received location sensor data; (¶44)
analyzing, with the one or more computing devices, the field map to determine a curvature of the first and second crop rows at the determined location of the work vehicle; determining, with the one or more computing devices, a centerline adjustment value based on a geometry of the crop row sensor and the determined curvature; (Fig 11; ¶82-87)
adjusting, with the one or more computing devices, a position of a guidance line defined between the first and second crop rows such that the guidance line is offset from the centerline by the centerline adjustment value; controlling, with the one or more computing devices, the direction of travel of the work vehicle based on the adjusted guidance line; (¶75, 83)
receiving, with the one or more computing devices, crop row sensor data indicative of a position of a component of the work vehicle relative to the first and second crop rows as the work vehicle travels across the field; monitoring, with the one or more computing devices, the position of the component relative to the adjusted centerline based on the data captured by the crop row sensor; and when the monitored position of the component differs from the position of the adjusted centerline, initiating, with the one or more computing devices, an adjustment in the direction of travel of the work vehicle. (¶67)

Van Roekel appears to be silent as to access a field map identifying locations of the first and second crop rows within the field.

Kellum however teaches access a field map identifying locations of the first and second crop rows within the field; (¶4, 8)
analyze the field map to determine a curvature of the first and second crop rows at the determined location of the work vehicle; determine a centerline adjustment value based on the determined curvature (¶22)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Van Roekel with access a field map identifying locations of the first and second crop rows within the field as taught by Kellum because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 17, Van Roekel further discloses wherein the guidance line is closer to one of the first or second crops rows than the other of the first or second crop rows. (¶67)

Regarding claim 18, Van Roekel further discloses wherein the first crop row is spaced apart from the second crop row in a lateral direction, the centerline adjustment value corresponding to a distance extending along the lateral direction. (¶44, 75)

Regarding claim 19, Van Roekel further discloses wherein the work vehicle is configured to perform an agricultural harvesting operation on the field as the work vehicle travels across the field. (¶4)

Regarding claim 20, Kellum further teaches wherein the field map was generated during a previous planting operation. (¶8)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Van Roekel with wherein the field map was generated during a previous planting operation as taught by Kellum because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claims 21, 23, Kellum further teaches wherein the geometry of the crop row sensor comprises at least one of a curvature of an arm portion of the crop row sensor or a maximum sensor width of the crop row sensor. (fig 4; ¶24-25)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Van Roekel with wherein the geometry of the crop row sensor comprises at least one of a curvature of an arm portion of the crop row sensor or a maximum sensor width of the crop row sensor as taught by Kellum because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim Rejections - 35 USC § 103
Claims 11-14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Van Roekel (US Patent Publication 2021/0195824) in view of Kellum (US Patent Publication 2013/0289817) and further in view of Hershbarger (US Patent Publication 2020/0068781).
Regarding claim 11, Van Roekel discloses an agricultural harvester, comprising: (abstract)
a harvesting implement configured to harvest crops present within a field across which the agricultural harvester is traveling, the field including a first crop row and a second crop row spaced apart from the first crop row such that a centerline is defined between the first and second crop rows, the centerline extending parallel to the first and second crop rows; (¶44, 75)
a location sensor configured to capture data indicative of a location of the work vehicle within the field; (¶44)
a controller communicatively coupled to the location sensor, the controller configured to: determine the location of the work vehicle within the field based on the data captured by the location sensor; (¶44)
analyze the field map to determine a curvature of the first and second crop rows at the determined location of the work vehicle; determine a centerline adjustment value based on a geometry of the crop row sensor and the determined curvature; (¶83-87)
adjust a position of a guidance line defined between the first and second crop rows such that the guidance line is offset from the centerline by the centerline adjustment value; (¶75, 83)
control the direction of travel of the work vehicle based on the adjusted guidance line; (¶75, 83)
monitor the position 
when the monitored position 

Van Roekel appears to be silent as to access a field map identifying locations of the first and second crop rows within the field; and row dividers of the harvester.

Kellum however teaches access a field map identifying locations of the first and second crop rows within the field; (¶4, 8)
analyze the field map to determine a curvature of the first and second crop rows at the determined location of the work vehicle; determine a centerline adjustment value based on the determined curvature (¶22)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Van Roekel with access a field map identifying locations of the first and second crop rows within the field as taught by Kellum because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Hershbarger however teaches a crop row sensor coupled to a row divider of the harvesting implement, the crop row sensor configured to capture data indicative of a position of the row divider. (¶17)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Van Roekel with crop row sensors coupled to a row divider as taught by Hershbarger in order to increase precision in agricultural applications, specifically harvesting, or alternatively because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 13, Van Roekel further discloses wherein the crop row sensor is configured as a mechanical sensor. (¶45)

Regarding claim 14, Van Roekel further discloses wherein the crop row sensor comprises a sensor arm pivotably coupled 

Van Roekel however appears to be silent as to row dividers of the harvester. 

Hershbarger however teaches wherein the crop row sensor comprises a sensor arm pivotably coupled to the row divider. (¶17)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Van Roekel with crop row sensors coupled to a row divider as taught by Hershbarger in order to increase precision in agricultural applications, specifically harvesting, or alternatively because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 22, Kellum further teaches wherein the geometry of the crop row sensor comprises at least one of a curvature of an arm portion of the crop row sensor or a maximum sensor width of the crop row sensor. (fig 4; ¶24-25)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Van Roekel with wherein the geometry of the crop row sensor comprises at least one of a curvature of an arm portion of the crop row sensor or a maximum sensor width of the crop row sensor as taught by Kellum because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413. The examiner can normally be reached 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669